DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is
eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)
has been timely paid, the finality of the previous Office action has been withdrawn pursuant to
37 CFR 1.114. Applicant's submission filed on 08/13/2021 has been entered.

Response to Arguments 
Regarding remarks on the amended claims on page 7, support for the amendment to claims 1, 13, and 19 is found in Paragraph 35 of the specifications. 
	Regarding remarks on pages 7- 9, applicants’ arguments are found moot in light of new art. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mine et al. (US 20170252002) in view of Nahum et al. (US 20190099222).

	Regarding claim 1, Mine teaches a robotic body scanning system for scanning at least 
a portion of a human body (Paragraph 32), said robotic body scanning system comprising: 
a robotic manipulator (Paragraph 32: “robotic arm” and Figure 3 – Part 110: “Robot Arm”); 
a probe attached to said robotic manipulator and configured to scan the portion of the human body (Paragraph 32: “robot arm configured to support the ultrasonic probe and move the ultrasonic probe along a body surface of an object”); 
a surface sensing system (Network connected imaging system of Paragraphs 123 — 124) and 
a computing device  (Fig. 5 – second processing circuitry 220) configured to receive the data representing the portion of the human body from said surface sensing system (Figure 5 depicts the second processing circuity 220 receiving biological information from biological information database 244 and paragraph 75: “The biological information database 244 is a database for storing, e.g., biological information such as a physique and an organ position of an object and image data obtained by imaging the object with other modalities such as a CT apparatus and an MRI apparatus” ) and generate a two or three-dimensional representation of the portion of the human body ( Figure 5 depicts the second processing circuity 220 receiving biological information from biological information database 244 and paragraph 75: “The biological information database 244 is a database for storing, e.g., biological information such as a physique and an organ position of an object and image data obtained by imaging the object with other modalities such as a CT apparatus and an MRI apparatus” – it is known to one having ordinary skill in the art that receiving of images and display requires a reconstruction of the images),
 said computing device including a processor (Figure 6 – Function 221: “trace-instruction-information memory circuity 243” and Paragraph 72: “a processor and a memory and implements predetermined functions by causing its processor to execute programs stored in the memory, as described above”) configured to generate an adapted trajectory (Paragraph 71: “The trace-instruction-information generation function 222 is a function of generating the trace instruction information [adapted trajectory] by correcting [adapting] the reference trace information generated by the reference-trace-information generation function”), for said probe to follow based on the two or three-dimensional representation of the portion of the human body  (Paragraph 123: “Additionally, when a diagnostic image such as a CT image or an MRI image exists for the same object as a target of an automatic scan using the robot arm 110,the trace instruction information can be generated by more accurately correcting the reference trace information with reference to those diagnostic images. In such a case, a CT image and/or an MRI image of the object is acquired via, e.g., a network inside a hospital and the acquired images are stored in the biological information database 244”),wherein said robotic manipulator is configured to move said probe along the adapted trajectory along the portion of the human body (Paragraph 32: “a robot arm configured to support the ultrasonic probe and move the ultrasonic probe along a body surface of an object…. the robot arm moves the ultrasonic probe according to the trace instruction information”).
Although Mine does teach an infrared camera ([0045]: “, a position of a body surface and an approximate position of an organ can be recognized by analyzing images of a living body imaged by the camera 130. The camera 130 may be configured as a visible-light camera, an infrared camera, or infrared sensor”), Mine does not teach the surface sensing system itself comprising: a surface sensor configured to detect a surface of the portion of the human body and generate data representing the potion of the human body, said surface sensor comprising a depth sensor configured to detect infrared radiation.
However, Nahum, in the same field of systems and methods for body surface tracking teaches a surface sensing system (Abstract: “This invention concerns an automated registration method and device for a surgical robot enabling registration between a first three-dimensional location system comprising an optical distance sensor and a second three-dimensional location system comprising optical acquisition means”), comprising a surface sensor (Paragraph 33: “The point cloud created by the laser telemeter [(surface sensor)] connected to the arm (3) of the robot (2) referred to above, is formed by a laser beam operating in the infrared range...”)
configured to detect a surface of the portion of the human body (Paragraph 5: “Registration requires measurements and, in this field, is based mainly on optical imaging techniques since it chiefly involves locating anatomical surfaces of the patient around the operation area….This involves the acquisition of a point cloud of the anatomical surface, or at least a few points of a surface of a patient…”), and generate data representing the portion of the human body (Paragraph 6: “In practice, it is a surface scan that is performed during said first registration procedure, enabling the acquisition of the targeted anatomical surface. The system then creates a three-dimensional representation in the form of a digital model, formed from a point cloud…”).
said surface sensor comprising a depth sensor configured to detect infrared radiation. (Paragraph 33: “The point cloud created by the laser telemeter connected to the arm (3) of the robot (2) referred to above, is formed by a laser beam operating in the infrared range, whose point of contact with the surface moves over said surface of the patient in question and is detected by the infrared cameras [(depth sensor)] of the navigator” ). 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the surface scanning system of Mine and incorporate the infrared point cloud surface sensing system taught in Nahum in order to “ensure an acceptable degree of precision of the automated operating procedures” (Nahum – Paragraph 3: “This registration is performed during the intraoperative phase, in practice at the start of the operation, just before the surgical procedure begins. Said registration is vitally important in ensuring an acceptable degree of precision of the automated operating procedures, since it results in all of the instruments used as well as the intervention area, unless directly calibrated on the same frame of reference, being in any event connected by transfer matrices from one frame of reference to the other”). 

Regarding claim 2, Mine teaches said probe comprises an ultrasound probe (Paragraph 32: “ultrasound probe”).
Regarding claim 3, Mine teaches wherein said robotic manipulator comprises a robotic arm comprising a plurality of links and joints attached to each other (Figure 1 – Depicting the robot arm 110 with joints and links and Paragraph 38: “plural joints”) and arranged such that said plurality of links and joints cooperate to move said probe along a planned trajectory on the portion of the human body (Paragraph 32: “a robot arm configured to support the ultrasonic probe and move the ultrasonic probe along a body surface of an object…. the robot arm moves the ultrasonic probe according to the trace instruction information [trajectory]”). 
Regarding claim 4, Mine teaches said robotic manipulator comprises at least one encoder (Paragraph 36 : “position sensor”) configured to detect and record a position of at least one of said robotic manipulator and said probe along the adapted trajectory on the portion of the human body (Paragraph 36: “The robot arm 110 is provided with an arm sensor 111…At least a position sensor is included in the arm sensor 111” and Paragraph 42: “The arm sensor 111 sequentially detects parameters of the ultrasonic probe 120 such as a position” ). 
Regarding claim 5, Mine teaches a motion controller comprising a microcontroller (Paragraph 72: “a processor and a memory and implements predetermined functions by causing its processor to execute programs stored in the memory, as described above.”), said motion controller configured to move said robotic manipulator and said probe along a planned trajectory on the portion of the human body (Paragraph 32: “control circuitry configured to drive the robot arm in such a manner that the robot arm moves the ultrasonic probe according to the trace instruction information”). 
Regarding claim 6, Mine teaches a force sensor (Paragraph 37: “pressure sensor”) attached to said robotic manipulator and said probe and configured to detect a contact force of said probe on the portion of the human body (Paragraph 37: “The robot arm 110 preferably includes a pressure sensor as the arm sensor 111. Biological contact pressure of the ultrasonic probe 120 is transmitted to the robot arm 110 via an ultrasonic probe adapter 122, and is detected by the pressure sensor included in the robot arm 110”). 
Regarding claim 7, Mine teaches said motion controller (Paragraph 32: “control circuity”)  is configured to adjust the adapted trajectory to an adjusted trajectory based on signals received from said force sensor (Paragraph 32: “control circuitry configured to drive the robot arm in such a manner that the robot arm moves the ultrasonic probe according the trace instruction information”). 
Regarding claim 8, Mine teaches said robotic manipulator comprises at least one encoder (Paragraph 36: “The robot arm 110 is provided with an arm sensor 111…At least a position sensor is included in the arm sensor 111”) configured to detect and record a position of at least one of….said probe along the adapted trajectory on the portion of the human body  (Paragraph 42: “The arm sensor 111 sequentially detects parameters of the ultrasonic probe 120 such as a position”), and wherein said motion controller is configured to control said robotic manipulator and said probe based on signals received from said force sensor and said at least one encoder (Paragraph 40: “The robot-arm control circuitry 140 performs feedback control of the robot arm 110 by using the trace instruction information and detection signals of respective sensors of the arm sensor 111 in such a manner that the ultrasonic probe 120 moves according to the trace instruction information”). 
Regarding claim 9, Mine teaches said force sensor is configured to directly control said robotic manipulator when the contact force is greater than a predetermined threshold to protect the portion of the human body (Figure 19 – ST302 and Paragraphs 140 – 141: “[0140] In addition, it may be required to restrict driving of the robot arm 110 in terms of safety of an object…As the restrictive conditions, e.g.,…an acceptable range of biological contact pressure are included…In the step ST302, it is determined whether or not the…biological contact pressure of the robot arm 110 acquired from the arm sensor 111, or the trace instruction information are within the range of the above-described restrictive conditions. When it is determined as out of the range of the restrictive conditions, the processing proceeds to the step ST303 in which driving of the robot arm 110 is stopped or the robot arm 110 is moved to a safe position”).
Regarding claim 10, Mine teaches said computing device (Figure 5: “second processing circuity” and Figure 5 – Part 221: “Reference trace information generation function”) is configured to receive a plurality of task requirements (Paragraph 92: “In the step STl00, the ultrasonic probe 120 supported by the robot arm 110 is moved along a body surface of an object so as to trace a desired path in accordance with an examination purpose” and Paragraph 112: “The reference trace information is generated on the basis of a trace of manually moving the ultrasonic probe 120 performed by an operator such as a medical doctor or an ultrasonic technician” – It is known to one having ordinary skill in the art that the reference trace information, based on the users movements in accordance with an examination purpose, serve as “task requirements” because they provide the basis for generating trace information which the robotic arm follows). 
Regarding claim 11, Mine teaches said computing device is configured to analyze the two or three-dimensional representation of the portion of the human body (Paragraph 75: “The biological information to be stored in the biological information database 244 is used for correction processing of the trace instruction information”) to determine if a sensed anatomy is within a predetermined range (Paragraph 120 – 121: “FIG. 16 illustrates a case where the object on the left side (the first patient) and the object on the right side (the second patient) are significantly different in physique from each other, and naturally, organ arrangement is different between the first patient and the second patient…. the trace instruction information is further corrected [analyzed] in such a case according to physique and organ [sensed anatomy] arrangement [predetermined range] of each object”). 
Regarding claim 12, Mine teaches said computing device is configured to adjust the adapted trajectory to maintain the sensed anatomy within the predetermined range (Figure 16 – it can be seen that based on the different patients, the computer analyzes sensed anatomy locations and then changes the trajectory of the probe based on the sensed anatomy locations).

Regarding claim 13, Mine teaches a method (Figures 9, 10, 12 and 19)  for scanning at least a portion of the human body with a robotic body scanning system (Paragraph 32), including a probe (Paragraph 32: “ultrasound probe”), a computing device  (Fig. 7 – Second Processing Circuitry 220), motion controller (Paragraph 32: “control circuity”),  a motion controller including a microcontroller (Fig. 6 – Robot Arm Control Circuitry 140) and [0133]: “the robot-arm control circuitry 140 drives the robot arm”), and a robotic manipulator (Paragraph 32: “robotic arm”), wherein the probe is attached to the robotic manipulator (Fig. 1), said method comprising:
sending an adapted trajectory from the computing device to the motion controller (Paragraph 72: “The robot-arm control circuitry 140 controls driving of the robot arm 110 so as to automatically move the ultrasonic probe 120 according to the trace instruction information stored in the trace-instruction-information memory circuitry 243” ), wherein the adapted trajectory is based on a set of task definitions (Paragraph 112: “The reference trace information is generated on the basis of a trace of manually moving the ultrasonic probe 120 performed by an operator such as a medical doctor or an ultrasonic technician” – It is known to one having ordinary skill in the art that the reference trace information, based on the users movements, serve as “task definitions” because they provide the basis for generating trace information which the robotic arm follows), the adapted trajectory generated based on the at least one surface profile acquired by the surface sensing system (Paragraph 123: “…the trace instruction information can be generated by more accurately correcting the reference trace information with reference to those diagnostic images” – it is known to one of ordinary skill in the art that the changing of the referencing trace information based on the diagnostic images is an adapting of the trajectory);
moving the probe along the adapted trajectory using the robotic manipulator (Paragraph 32: “…drive the robot arm in such a manner that the robot arm moves the ultrasonic probe according to the trace instruction information”),
and 
scanning the portion of the human body using the probe as the probe moves along the adapted trajectory (Paragraph 31: “ultrasonic diagnostic apparatuses”  and Paragraph 32: “move the ultrasonic probe along a body surface of an object” – it is known to one having ordinary skill in the art that for the apparatus to “diagnose” using an ultrasound probe, the probe must scan the body surface).
Although Mine does teach an infrared camera ([0045]: “, a position of a body surface and an approximate position of an organ can be recognized by analyzing images of a living body imaged by the camera 130. The camera 130 may be configured as a visible-light camera, an infrared camera, or infrared sensor”), Mine does not teach the surface sensing system itself comprising: a surface sensor configured to detect a surface of the portion of the human body and generate data representing the potion of the human body, said surface sensor comprising a depth sensor configured to detect infrared radiation.
However, Nahum, in the same field of systems and methods for body surface tracking teaches a surface sensing system (Abstract: “This invention concerns an automated registration method and device for a surgical robot enabling registration between a first three-dimensional location system comprising an optical distance sensor and a second three-dimensional location system comprising optical acquisition means”), comprising a surface sensor (Paragraph 33: “The point cloud created by the laser telemeter [(surface sensor)] connected to the arm (3) of the robot (2) referred to above, is formed by a laser beam operating in the infrared range...”)
configured to detect a surface of the portion of the human body (Paragraph 5: “Registration requires measurements and, in this field, is based mainly on optical imaging techniques since it chiefly involves locating anatomical surfaces of the patient around the operation area….This involves the acquisition of a point cloud of the anatomical surface, or at least a few points of a surface of a patient…”), and generate data representing the portion of the human body (Paragraph 6: “In practice, it is a surface scan that is performed during said first registration procedure, enabling the acquisition of the targeted anatomical surface. The system then creates a three-dimensional representation in the form of a digital model, formed from a point cloud…”).
said surface sensor comprising a depth sensor configured to detect infrared radiation. (Paragraph 33: “The point cloud created by the laser telemeter connected to the arm (3) of the robot (2) referred to above, is formed by a laser beam operating in the infrared range, whose point of contact with the surface moves over said surface of the patient in question and is detected by the infrared cameras [(depth sensor)] of the navigator” ). 
acquiring at least one surface profile of the portion of the human body (Paragraph 6: “…enabling the acquisition of the targeted anatomical surface. The system then creates a three-dimensional representation in the form of a digital model, formed from a point cloud…”) at least in part with the depth sensor of the surface sensing system (Paragraph 33: “The point cloud created by the laser telemeter [(surface sensor)] connected to the arm (3) of the robot (2) referred to above, is formed by a laser beam operating in the infrared range...”) 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the surface scanning system of Mine and incorporate the infrared point cloud surface sensing system taught in Nahum in order to “ensure an acceptable degree of precision of the automated operating procedures” (Nahum – Paragraph 3: “This registration is performed during the intraoperative phase, in practice at the start of the operation, just before the surgical procedure begins. Said registration is vitally important in ensuring an acceptable degree of precision of the automated operating procedures, since it results in all of the instruments used as well as the intervention area, unless directly calibrated on the same frame of reference, being in any event connected by transfer matrices from one frame of reference to the other”). 

Regarding claim 14, Mine teaches generating the set of task definitions based on at least one task from a medical professional and selecting a first task or a next task from the set of task definitions (Paragraph 42: “Alternatively, a user can manually move the ultrasonic probe 120…in this case…the arm sensor 111 sequentially detects parameters of the ultrasonic probe 120…so as to generate detection signals, and those detection signals are sequentially transmitted to the main body 200”  and Paragraph 112: “The reference trace information is generated on the basis of a trace of manually moving the ultrasonic probe 120 performed by an operator such as a medical doctor or an ultrasonic technician” – It is known to one having ordinary skill in the art that the reference trace information, based on the users movements, serve as “tasks” because they provide the basis for generating trace information which the robotic arm follows and the robotic arm moving according to the trace information is a selection of tasks as the movement comprises multiple steps to follow which can be understood as a “first task” then a “next task”).

Regarding claim 15, Mine teaches:
 generating a planned trajectory that satisfies the selected task by identifying a best fit trajectory from a plurality of reference anatomy scan trajectories (Paragraph 129: “The trace learning function 225 of the second processing circuitry 221 performs optimization processing on the plural sets of the reference trace information so as to generate one set of optimized trace instruction information as illustrated in the lower part of FIG. 18” and Figure 18); and
adapting the planned trajectory to the adapted trajectory based on the at least one surface profile acquired by the surface sensing system (Paragraph 123: “…the trace instruction information can be generated by more accurately correcting the reference trace information with reference to those diagnostic images” – it is known to one of ordinary skill in the art that the changing of the referencing trace information based on the diagnostic images is an adapting of the trajectory);
Regarding claim 16, Mine teaches moving the probe to an initial contact point on the portion of the human body; contacting the initial contact point with the probe (Paragraph 32: “move the ultrasonic probe along a body surface of an object”– it is known to one having ordinary skill in the art that to move the probe along a body surface, a user must first contact the surface at an initial point); and confirming the contact with a force sensor (Paragraph 37: “Biological contact pressure of the ultrasonic probe 120 is transmitted to the robot arm 110 via an ultrasonic probe adapter 122, and is detected by the pressure sensor included in the robot arm 110”).
Regarding claim 17, Mine teaches detecting a position of at least one of the robotic manipulator and the probe along the planned trajectory on the portion of the human body using at least one encoder (Paragraph 36: “The robot arm 110 is provided with an arm sensor 111…At least a position sensor is included in the arm sensor 111” and Paragraph 42: “The arm sensor 111 sequentially detects parameters of the ultrasonic probe 120 such as a position”).
Regarding claim 18, Mine teaches detecting a contact force of the probe on the portion of the human body using the force sensor (Paragraph 93: “Biological contact pressure of the ultrasonic probe 120 is transmitted to the robot arm 110 via an ultrasonic probe adapter 122, and is detected by the pressure sensor included in the robot arm 110”); and adjusting the adapted trajectory to an adjusted trajectory based at least partially on the contact force (Figure 19 – ST302 and Paragraphs 140 – 141: “[0140] In addition, it may be required to restrict driving of the robot arm 110 in terms of safety of an object…As the restrictive conditions, e.g.,…an acceptable range of biological contact pressure are included…In the step ST302, it is determined whether or not the…biological contact pressure of the robot arm 110 acquired from the arm sensor 111, or the trace instruction information are within the range of the above-described restrictive conditions. When it is determined as out of the range of the restrictive conditions, the processing proceeds to the step ST303 in which driving of the robot arm 110 is stopped [adjusted] or the robot arm 110 is moved to a safe position).

Regarding claim 19, Mine teaches the robotic body scanning system including the probe, a surface sensing system (Network connected imaging system of Paragraphs 123 – 124), and a robotic manipulator (Paragraph 32: “robotic arm” and Figure 3 – Part 110: “Robot Arm”), the probe attached to the robotic manipulator (Paragraph 32: “robot arm configured to support the ultrasonic probe” and Figure 1), said method comprising:
receiving at least one task from a medical professional (Paragraph 42: “Alternatively, a user can manually move the ultrasonic probe 120…in this case…the arm sensor 111 sequentially detects parameters of the ultrasonic probe 120…so as to generate detection signals, and those detection signals are sequentially transmitted to the main body 200”  and Paragraph 112: “The reference trace information is generated on the basis of a trace of manually moving the ultrasonic probe 120 performed by an operator such as a medical doctor or an ultrasonic technician” – It is known to one having ordinary skill in the art that the reference trace information, based on the users movements, serve as “task requirements” because they provide the basis for generating trace information which the robotic arm follows); 
identifying at least one planned trajectory based on the at least one task and the at least one surface profile (Paragraph 123: “Additionally, when a diagnostic image such as a CT image or an MRI image [surface profile] exists for the same object as a target of an automatic scan using the robot arm 110,the trace instruction information [planned trajectory] can be generated by more accurately correcting the reference trace information [task] with reference to those diagnostic images); 
adapting the at least one planned trajectory to an adapted trajectory based on the at least one surface profile (Paragraph 125: “Afterward, the reference trace information is transformed according to information on organ transformation in the positioning”); 
and sending the adapted trajectory to a motion controller including a microcontroller (Paragraph 32: “control circuitry configured to drive the robot arm in such a manner that the robot arm moves the ultrasonic probe according to the trace instruction information”).
Although Mine does teach an infrared camera ([0045]: “, a position of a body surface and an approximate position of an organ can be recognized by analyzing images of a living body imaged by the camera 130. The camera 130 may be configured as a visible-light camera, an infrared camera, or infrared sensor”), Mine does not teach the surface sensing system itself comprising: a surface sensor configured to detect a surface of the portion of the human body and generate data representing the potion of the human body, said surface sensor comprising a depth sensor configured to detect infrared radiation.
However, Nahum, in the same field of systems and methods for body surface tracking teaches a surface sensing system (Abstract: “This invention concerns an automated registration method and device for a surgical robot enabling registration between a first three-dimensional location system comprising an optical distance sensor and a second three-dimensional location system comprising optical acquisition means”), comprising a surface sensor (Paragraph 33: “The point cloud created by the laser telemeter [(surface sensor)] connected to the arm (3) of the robot (2) referred to above, is formed by a laser beam operating in the infrared range...”)
configured to detect a surface of the portion of the human body (Paragraph 5: “Registration requires measurements and, in this field, is based mainly on optical imaging techniques since it chiefly involves locating anatomical surfaces of the patient around the operation area….This involves the acquisition of a point cloud of the anatomical surface, or at least a few points of a surface of a patient…”), and generate data representing the portion of the human body (Paragraph 6: “In practice, it is a surface scan that is performed during said first registration procedure, enabling the acquisition of the targeted anatomical surface. The system then creates a three-dimensional representation in the form of a digital model, formed from a point cloud…”).
said surface sensor comprising a depth sensor configured to detect infrared radiation. (Paragraph 33: “The point cloud created by the laser telemeter connected to the arm (3) of the robot (2) referred to above, is formed by a laser beam operating in the infrared range, whose point of contact with the surface moves over said surface of the patient in question and is detected by the infrared cameras [(depth sensor)] of the navigator” ). 
acquiring at least one surface profile of the portion of the human body (Paragraph 6: “…enabling the acquisition of the targeted anatomical surface. The system then creates a three-dimensional representation in the form of a digital model, formed from a point cloud…”) at least in part with the depth sensor of the surface sensing system (Paragraph 33: “The point cloud created by the laser telemeter [(surface sensor)] connected to the arm (3) of the robot (2) referred to above, is formed by a laser beam operating in the infrared range...”) 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the surface scanning system of Mine and incorporate the infrared point cloud surface sensing system taught in Nahum in order to “ensure an acceptable degree of precision of the automated operating procedures” (Nahum – Paragraph 3: “This registration is performed during the intraoperative phase, in practice at the start of the operation, just before the surgical procedure begins. Said registration is vitally important in ensuring an acceptable degree of precision of the automated operating procedures, since it results in all of the instruments used as well as the intervention area, unless directly calibrated on the same frame of reference, being in any event connected by transfer matrices from one frame of reference to the other”). 
Regarding claim 20, Mine teaches the method in accordance with Claim 19 further comprising approving the adapted trajectory by a medical professional (Paragraph 80: “Furthermore, a user can confirm a scanning position of the ultrasonic probe 120 on a body surface and a motion of the ultrasonic probe 120 by the monitor 131, while observing ultrasonic images”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793

/AMANDA LAURITZEN MOHER/
Acting SPE, Art Unit 3793